Exhibit 10.2

 

Exhibit D

 

GUARANTEE

OF

STERLING CAPITAL PARTNERS III, L.P.

 

GUARANTEE, dated as of October 2, 2009 (this “Guarantee”), by Sterling Capital
Partners III, L.P., a Delaware limited partnership (the “Guarantor”), in favor
of Select Comfort Corporation, a Delaware corporation (the “Company”).

 


1.             GUARANTEE. TO INDUCE THE COMPANY TO ENTER INTO THAT CERTAIN
SECURITIES PURCHASE AGREEMENT, DATED AS OF OCTOBER 2, 2009 (AS AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “PURCHASE AGREEMENT”;
CAPITALIZED TERMS USED WITHOUT DEFINITION HEREIN HAVE THE MEANINGS ASCRIBED TO
THEM IN THE PURCHASE AGREEMENT), BY AND BETWEEN THE COMPANY AND STERLING SC
INVESTOR, LLC, A DELAWARE LIMITED LIABILITY COMPANY (“BUYER”), PURSUANT TO WHICH
BUYER SHALL HAVE THE RIGHT TO PURCHASE SHARES OF COMMON STOCK AND A WARRANT TO
ACQUIRE SHARES OF COMMON STOCK, THE GUARANTOR ABSOLUTELY, UNCONDITIONALLY AND
IRREVOCABLY GUARANTEES TO THE COMPANY, THE DUE AND PUNCTUAL OBSERVANCE, PAYMENT,
PERFORMANCE AND DISCHARGE OF ALL OBLIGATIONS OF BUYER UNDER THE PURCHASE
AGREEMENT (THE “OBLIGATIONS”).


 


2.             NATURE OF GUARANTEE. THE COMPANY SHALL NOT BE OBLIGATED TO FILE
ANY CLAIM RELATING TO THE OBLIGATIONS IN THE EVENT THAT BUYER BECOMES SUBJECT TO
A BANKRUPTCY, REORGANIZATION OR SIMILAR PROCEEDING, AND THE FAILURE OF THE
COMPANY TO SO FILE SHALL NOT AFFECT THE GUARANTOR’S OBLIGATIONS HEREUNDER. IN
THE EVENT THAT ANY PAYMENT TO THE COMPANY IN RESPECT OF ANY OBLIGATION IS
RESCINDED OR MUST OTHERWISE BE RETURNED FOR ANY REASON WHATSOEVER, THE GUARANTOR
SHALL REMAIN LIABLE HEREUNDER WITH RESPECT TO SUCH OBLIGATION AS IF SUCH PAYMENT
HAD NOT BEEN MADE. THIS IS AN UNCONDITIONAL GUARANTEE OF PAYMENT AND NOT OF
COLLECTIBILITY. THE GUARANTOR SHALL HAVE, AND RESERVES THE RIGHT TO ASSERT, ANY
DEFENSES WHICH BUYER MAY HAVE TO PAYMENT OF ANY OBLIGATIONS OTHER THAN DEFENSES
ARISING FROM THE BANKRUPTCY OR INSOLVENCY OF BUYER, FRAUDULENT CONVEYANCE OR
FRAUDULENT TRANSFER, MORATORIUM, REORGANIZATION OR OTHER STATUTES OR PROCEEDINGS
AFFECTING CREDITORS RIGHTS GENERALLY AND OTHER DEFENSES EXPRESSLY WAIVED HEREBY.


 


3.             CHANGES IN OBLIGATIONS, CERTAIN WAIVERS. THE GUARANTOR AGREES
THAT THE COMPANY MAY AT ANY TIME AND FROM TIME TO TIME, WITHOUT NOTICE TO OR
FURTHER CONSENT OF THE GUARANTOR, EXTEND THE TIME OF PAYMENT OF ANY OF THE
OBLIGATIONS, AND MAY ALSO MAKE ANY AGREEMENT WITH BUYER FOR THE EXTENSION,
RENEWAL, PAYMENT, COMPROMISE, DISCHARGE OR RELEASE THEREOF, IN WHOLE OR IN PART,
OR FOR ANY MODIFICATION OF THE TERMS THEREOF OR OF ANY AGREEMENT BETWEEN THE
COMPANY AND BUYER WITHOUT IN ANY WAY IMPAIRING OR AFFECTING THIS GUARANTEE. THE
GUARANTOR AGREES THAT THE OBLIGATIONS OF THE GUARANTOR HEREUNDER SHALL NOT BE
RELEASED OR DISCHARGED, IN WHOLE OR IN PART, OR OTHERWISE AFFECTED BY (A) THE
FAILURE OF THE COMPANY TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY RIGHT OR
REMEDY AGAINST BUYER OR ANY OTHER PERSON INTERESTED IN THE TRANSACTIONS
CONTEMPLATED BY THE PURCHASE AGREEMENT; (B) ANY CHANGE IN THE TIME, PLACE OR
MANNER OF PAYMENT OF ANY OF THE OBLIGATIONS OR ANY RESCISSION, WAIVER,
COMPROMISE, CONSOLIDATION OR OTHER AMENDMENT OR MODIFICATION OF ANY OF THE TERMS
OR PROVISIONS OF THE PURCHASE AGREEMENT OR ANY OTHER AGREEMENT EVIDENCING,
SECURING OR OTHERWISE EXECUTED IN CONNECTION WITH ANY OF THE OBLIGATIONS,
(C) THE ADDITION, SUBSTITUTION OR RELEASE OF ANY OTHER PERSON INTERESTED IN THE
TRANSACTIONS CONTEMPLATED BY THE PURCHASE AGREEMENT; (D) ANY CHANGE IN THE
CORPORATE EXISTENCE, STRUCTURE OR OWNERSHIP OF BUYER OR ANY OTHER PERSON
INTERESTED IN THE TRANSACTIONS CONTEMPLATED BY THE PURCHASE AGREEMENT; (E) ANY
INSOLVENCY, BANKRUPTCY, REORGANIZATION OR OTHER SIMILAR

 

--------------------------------------------------------------------------------


 


PROCEEDING AFFECTING BUYER OR ANY OTHER PERSON INTERESTED IN THE TRANSACTIONS
CONTEMPLATED IN THE PURCHASE AGREEMENT; (F) THE EXISTENCE OF ANY CLAIM, SET-OFF
OR OTHER RIGHTS WHICH THE GUARANTOR MAY HAVE AT ANY TIME AGAINST BUYER, WHETHER
IN CONNECTION WITH THE OBLIGATIONS OR OTHERWISE; OR (G) THE ADEQUACY OF ANY
OTHER MEANS THE COMPANY MAY HAVE OF OBTAINING PAYMENT OF THE OBLIGATIONS. THE
GUARANTOR WAIVES PROMPTNESS, DILIGENCE, NOTICE OF THE ACCEPTANCE OF THIS
GUARANTEE AND OF THE OBLIGATIONS, PRESENTMENT, DEMAND FOR PAYMENT, NOTICE OF
NON-PERFORMANCE, DEFAULT, DISHONOR AND PROTEST, NOTICE OF ANY OBLIGATIONS
INCURRED AND ALL OTHER NOTICES OF ANY KIND (EXCEPT FOR NOTICES TO BE PROVIDED TO
BUYER IN ACCORDANCE WITH THE PURCHASE AGREEMENT), ALL DEFENSES WHICH MAY BE
AVAILABLE BY VIRTUE OF ANY VALUATION, STAY, MORATORIUM LAW OR OTHER SIMILAR LAW
NOW OR HEREAFTER IN EFFECT, ANY RIGHT TO REQUIRE THE MARSHALLING OF ASSETS OF
BUYER OR ANY OTHER PERSON INTERESTED IN THE TRANSACTIONS CONTEMPLATED BY THE
PURCHASE AGREEMENT, AND ALL SURETYSHIP DEFENSES GENERALLY (OTHER THAN (I) FRAUD
OR WILLFUL MISCONDUCT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (II) ANY
DEFENSES TO THE PAYMENT OR PERFORMANCE OF THE OBLIGATIONS THAT ARE AVAILABLE TO
BUYER UNDER THE PURCHASE AGREEMENT OR (III) BREACH BY THE COMPANY OF THIS
GUARANTEE). THE GUARANTOR ACKNOWLEDGES THAT IT WILL RECEIVE SUBSTANTIAL DIRECT
AND INDIRECT BENEFITS FROM THE TRANSACTIONS CONTEMPLATED BY THE PURCHASE
AGREEMENT AND THAT THE WAIVERS SET FORTH IN THIS GUARANTEE ARE KNOWINGLY MADE IN
CONTEMPLATION OF SUCH BENEFITS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS GUARANTEE, THE COMPANY HEREBY AGREES THAT, TO THE EXTENT BUYER
IS RELIEVED OF ANY OBLIGATION UNDER THE PURCHASE AGREEMENT (OTHER THAN BY REASON
OF BANKRUPTCY OR INSOLVENCY OF THE BUYER, FRAUDULENT TRANSFER, FRAUDULENT
CONVEYANCE, MORATORIUM, REORGANIZATION AND OTHER DEFENSES EXPRESSLY WAIVED
HEREBY), THE GUARANTOR SHALL BE SIMILARLY RELIEVED OF SUCH OBLIGATION UNDER THIS
GUARANTEE.


 


4.             NO WAIVER.  NO FAILURE ON THE PART OF THE COMPANY TO EXERCISE,
AND NO DELAY IN EXERCISING, ANY RIGHT, REMEDY OR POWER HEREUNDER SHALL OPERATE
AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE BY THE COMPANY OF
ANY RIGHT, REMEDY OR POWER HEREUNDER PRECLUDE ANY OTHER OR FUTURE EXERCISE OF
ANY RIGHT, REMEDY OR POWER HEREUNDER.


 


5.             REPRESENTATIONS AND WARRANTIES. THE GUARANTOR HEREBY REPRESENTS
AND WARRANTS THAT:


 


A.             THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTEE HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION AND DO NOT CONTRAVENE ANY PROVISION
OF THE GUARANTOR’S PARTNERSHIP AGREEMENT, OPERATING AGREEMENT OR SIMILAR
ORGANIZATIONAL DOCUMENTS OR ANY LAW, REGULATION, RULE, DECREE, ORDER, JUDGMENT
OR CONTRACTUAL RESTRICTION BINDING ON THE GUARANTOR OR ITS ASSETS;


 


B.             ALL CONSENTS, APPROVALS, AUTHORIZATIONS AND PERMITS OF, FILINGS
WITH AND NOTIFICATIONS TO, ANY GOVERNMENTAL AUTHORITY NECESSARY FOR THE DUE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTEE BY THE GUARANTOR HAVE BEEN
OBTAINED OR MADE AND ALL CONDITIONS THEREOF HAVE BEEN DULY COMPLIED WITH, AND NO
OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR
REGULATORY BODY IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR
PERFORMANCE OF THIS GUARANTEE;


 


C.             THIS GUARANTEE CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION
OF THE GUARANTOR ENFORCEABLE AGAINST THE GUARANTOR IN ACCORDANCE WITH ITS TERMS,
SUBJECT TO (I) THE EFFECTS OF BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS


 


2

--------------------------------------------------------------------------------



 


AFFECTING CREDITORS’ RIGHTS GENERALLY, AND (II) GENERAL EQUITABLE PRINCIPLES
(WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW);


 


D.             THIS GUARANTEE DOES NOT CONSTITUTE A BREACH OR EVENT OF DEFAULT
UNDER ANY OTHER AGREEMENT TO WHICH THE GUARANTOR IS A PARTY, EXCEPT AS WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT ON THE GUARANTOR’S ABILITY TO PERFORM ITS
OBLIGATIONS HEREUNDER; AND


 


E.             THE GUARANTOR HAS THE FINANCIAL CAPACITY TO PAY AND PERFORM ITS
OBLIGATIONS UNDER THIS GUARANTEE, AND ALL FUNDS NECESSARY FOR THE GUARANTOR TO
FULFILL ITS OBLIGATIONS UNDER THIS GUARANTEE SHALL BE AVAILABLE TO THE GUARANTOR
FOR SO LONG AS THIS GUARANTEE SHALL REMAIN IN EFFECT IN ACCORDANCE WITH
SECTION 8 HEREOF.


 


6.             NO ASSIGNMENT. NEITHER THE GUARANTOR NOR THE COMPANY MAY ASSIGN
ITS RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER TO ANY OTHER PERSON (EXCEPT BY
OPERATION OF LAW) WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY HERETO,
AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT THE GUARANTOR MAY ASSIGN ALL OR A
PORTION OF ITS OBLIGATIONS HEREUNDER TO AN AFFILIATE OR TO AN ENTITY MANAGED OR
ADVISED BY AN AFFILIATE OF THE GUARANTOR, PROVIDED THAT NO SUCH ASSIGNMENT SHALL
RELIEVE THE GUARANTOR OF ANY LIABILITY OR OBLIGATION HEREUNDER EXCEPT TO THE
EXTENT OF AMOUNTS ACTUALLY RECEIVED BY THE COMPANY FROM THE ASSIGNEE.


 


7.             NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER WILL BE
EFFECTIVE (A) IF DELIVERED BY HAND OR OVERNIGHT COURIER, WHEN SUCH DELIVERY IS
MADE AT THE ADDRESS SPECIFIED IN THIS SECTION, OR (B) IF DELIVERED BY FACSIMILE,
WHEN SUCH FACSIMILE IS TRANSMITTED TO THE FACSIMILE NUMBER SPECIFIED IN THIS
SECTION AND APPROPRIATE CONFIRMATION IS RECEIVED. ANY NOTICE, REQUEST,
INSTRUCTION OR OTHER COMMUNICATION TO THE GUARANTOR HEREUNDER SHALL BE IN
WRITING AND DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE OR BY FACSIMILE:


 

To the Guarantor:

 

Sterling Capital Partners III, L.P.

1033 Skokie Boulevard, Suite 600

Northbrook, Illinois 60062

Attention:  Office of General Counsel

Facsimile:  (847) 480-0199

 

With a copy to (which shall not constitute notice):

 

Katten Muchin Rosenman LLP

525 W. Monroe Street

Chicago, Illinois 60661-3693

Attention:   Jeffrey R. Patt, Esq.

                   Mark D. Wood, Esq.

Facsimile:  (312) 902-1061

 

or to such other address or facsimile number as the Guarantor shall have
notified the Company in a written notice delivered to the Company in accordance
with the Purchase Agreement. All notices to the Company hereunder shall be
delivered as set forth in the Purchase Agreement.

 

3

--------------------------------------------------------------------------------



 


8.             CONTINUING GUARANTEE. THIS GUARANTEE SHALL REMAIN IN FULL FORCE
AND EFFECT AND SHALL BE BINDING ON THE GUARANTOR, ITS SUCCESSORS AND ASSIGNS
UNTIL ALL AMOUNTS PAYABLE UNDER THIS GUARANTEE HAVE BEEN INDEFEASIBLY PAID OR
SATISFIED IN FULL. NOTWITHSTANDING THE FOREGOING, THIS GUARANTEE SHALL TERMINATE
AND THE GUARANTOR SHALL HAVE NO FURTHER OBLIGATIONS UNDER THIS GUARANTEE AS OF
THE EARLIEST OF (A) THE CLOSING OF THE TRANSACTIONS, (B) THE TERMINATION OF THE
PURCHASE AGREEMENT IN ACCORDANCE WITH ITS TERMS BY MUTUAL CONSENT OF THE PARTIES
OR OTHERWISE UNDER CIRCUMSTANCES IN WHICH BUYER WOULD THEREAFTER HAVE NO
LIABILITY TO THE COMPANY FOR ANY OBLIGATION UNDER THE PURCHASE AGREEMENT, OR
(C) THE FIRST ANNIVERSARY OF ANY TERMINATION OF THE PURCHASE AGREEMENT IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS TO A CLAIM FOR PAYMENT OF ANY OBLIGATION
PRESENTED BY THE COMPANY TO BUYER PRIOR TO SUCH FIRST ANNIVERSARY. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT THE COMPANY OR ANY OF ITS
AFFILIATES ASSERTS IN ANY LITIGATION OR OTHER PROCEEDING THAT THE PROVISIONS OF
THIS SECTION 8 OR SECTION 9 HEREOF ARE ILLEGAL, INVALID OR UNENFORCEABLE IN
WHOLE OR IN PART, OR ASSERTING ANY THEORY OF LIABILITY AGAINST THE GUARANTOR OR
ANY AFFILIATE OF THE GUARANTOR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY
THE PURCHASE AGREEMENT OTHER THAN THE LIABILITY OF THE GUARANTOR UNDER THIS
GUARANTEE, THEN (I) THE OBLIGATIONS OF THE GUARANTOR UNDER THIS GUARANTEE SHALL
TERMINATE AB INITIO AND BE NULL AND VOID, AND (II) IF THE GUARANTOR HAS
PREVIOUSLY MADE ANY PAYMENTS UNDER THIS GUARANTEE, IT SHALL BE ENTITLED TO
RECOVER SUCH PAYMENTS; PROVIDED, HOWEVER, THAT IF THE GUARANTOR ASSERTS IN ANY
LITIGATION OR OTHER PROCEEDING THAT THIS GUARANTEE IS ILLEGAL, INVALID OR
UNENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECTS OF
BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL
EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW),
THEN, TO THE EXTENT THE COMPANY PREVAILS IN SUCH LITIGATION OR PROCEEDING, THE
GUARANTOR SHALL PAY ON DEMAND ALL REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF
THE COMPANY IN CONNECTION WITH SUCH LITIGATION OR PROCEEDING.


 


9.             NO RECOURSE.


 


A.             THE COMPANY ACKNOWLEDGES THAT THE SOLE ASSETS OF BUYER ARE CASH
IN A DE MINIMUS AMOUNT AND ITS RIGHTS UNDER THE PURCHASE AGREEMENT, AND THAT NO
ADDITIONAL FUNDS ARE EXPECTED TO BE CONTRIBUTED TO BUYER UNLESS AND UNTIL THE
CLOSING OCCURS. NOTWITHSTANDING ANYTHING THAT MAY BE EXPRESSED OR IMPLIED IN
THIS GUARANTEE OR ANY DOCUMENT OR INSTRUMENT DELIVERED CONTEMPORANEOUSLY
HEREWITH, AND NOTWITHSTANDING THE FACT THAT THE GUARANTOR MAY BE A LIMITED
PARTNERSHIP, BY ITS ACCEPTANCE OF THE BENEFITS OF THIS GUARANTEE, THE COMPANY
ACKNOWLEDGES AND AGREES THAT, OTHER THAN WITH RESPECT TO THE COMPANY’S RIGHTS
UNDER THIS GUARANTEE, IT HAS NO RIGHT OF RECOVERY AGAINST, AND NO LIABILITY
SHALL ATTACH TO, THE FORMER, CURRENT OR FUTURE STOCKHOLDERS, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, AFFILIATES, MEMBERS, MANAGERS, GENERAL OR LIMITED
PARTNERS OR ASSIGNEES OF THE GUARANTOR OR BUYER OR ANY FORMER, CURRENT OR FUTURE
STOCKHOLDER, DIRECTOR, OFFICER, EMPLOYEE, GENERAL OR LIMITED PARTNER, MEMBER,
MANAGER, AFFILIATE, AGENT OR ASSIGNEE OF ANY OF THE FOREGOING (COLLECTIVELY, BUT
NOT INCLUDING THE GUARANTOR, EACH AN “AFFILIATE”), OR, OTHER THAN ITS RIGHT TO
RECOVER FROM THE GUARANTOR FOR UP TO THE AMOUNT OF THE OBLIGATIONS (SUBJECT TO
THE LIMITATIONS DESCRIBED HEREIN), THE GUARANTOR, THROUGH BUYER OR OTHERWISE,
WHETHER BY OR THROUGH ATTEMPTED PIERCING OF THE LIMITED PARTNERSHIP VEIL, BY OR
THROUGH A CLAIM BY OR ON BEHALF OF BUYER AGAINST AN AFFILIATE OR THE GUARANTOR
ARISING UNDER, OR IN CONNECTION WITH, THE PURCHASE AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY OR OTHERWISE RELATING THERETO, BY THE ENFORCEMENT OF ANY
ASSESSMENT OR BY ANY LEGAL OR EQUITABLE PROCEEDING, BY VIRTUE OF ANY STATUTE,
REGULATION OR APPLICABLE LAW, OR OTHERWISE. THE COMPANY

 

4

--------------------------------------------------------------------------------



 


HEREBY COVENANTS AND AGREES THAT IT SHALL NOT INSTITUTE, DIRECTLY OR INDIRECTLY,
AND SHALL CAUSE ITS RESPECTIVE AFFILIATES NOT TO INSTITUTE, ANY PROCEEDING OR
BRING ANY OTHER CLAIM ARISING UNDER, OR IN CONNECTION WITH, THE PURCHASE
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY OR OTHERWISE RELATING
THERETO, AGAINST AN AFFILIATE OR, OTHER THAN ITS RIGHT TO RECOVER FROM THE
GUARANTOR FOR UP TO THE AMOUNT OF THE OBLIGATIONS (SUBJECT TO THE LIMITATIONS
DESCRIBED HEREIN), THE GUARANTOR.


 


B.             RECOURSE AGAINST THE GUARANTOR UNDER THIS GUARANTEE PURSUANT TO
THEIR WRITTEN GUARANTEES DELIVERED CONTEMPORANEOUSLY HEREWITH SHALL BE THE SOLE
AND EXCLUSIVE REMEDY OF THE COMPANY AGAINST THE GUARANTOR AND ANY AFFILIATES IN
RESPECT OF ANY LIABILITIES OR OBLIGATIONS ARISING UNDER, OR IN CONNECTION WITH,
THE PURCHASE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY OR HEREBY OR
OTHERWISE RELATING THERETO OR HERETO. NOTHING SET FORTH IN THIS GUARANTEE SHALL
CONFER OR GIVE OR SHALL BE CONSTRUED TO CONFER OR GIVE TO ANY PERSON OTHER THAN
THE GUARANTOR AND THE COMPANY (INCLUDING ANY PERSON ACTING IN A REPRESENTATIVE
CAPACITY) ANY RIGHTS OR REMEDIES AGAINST ANY PERSON OTHER THAN THE COMPANY AND
THE GUARANTOR AS EXPRESSLY SET FORTH HEREIN.


 


C.             FOR ALL PURPOSES OF THIS GUARANTEE, A PERSON SHALL BE DEEMED TO
HAVE PURSUED A CLAIM AGAINST ANOTHER PERSON IF SUCH FIRST PERSON BRINGS A LEGAL
ACTION AGAINST SUCH PERSON, ADDS SUCH OTHER PERSON TO AN EXISTING LEGAL
PROCEEDING, OR OTHERWISE ASSERTS A LEGAL CLAIM OF ANY NATURE AGAINST SUCH
PERSON.


 


D.             THE COMPANY ACKNOWLEDGES THAT THE GUARANTOR IS AGREEING TO ENTER
INTO THIS GUARANTEE IN RELIANCE ON THE PROVISIONS SET FORTH IN THIS SECTION 9.
THIS SECTION 9 SHALL SURVIVE TERMINATION OF THIS GUARANTEE.


 


10.           GOVERNING LAW. THIS GUARANTEE WILL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
ANY APPLICABLE PRINCIPLES OF CONFLICT OF LAWS THAT WOULD CAUSE THE LAWS OF
ANOTHER STATE TO OTHERWISE GOVERN THIS GUARANTEE. EACH OF THE PARTIES HERETO
IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
GUARANTEE AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT OF THIS GUARANTEE AND THE RIGHTS AND
OBLIGATIONS ARISING HEREUNDER BROUGHT BY THE OTHER PARTY HERETO OR ITS
SUCCESSORS OR ASSIGNS SHALL BE BROUGHT AND DETERMINED EXCLUSIVELY IN ANY STATE
OR FEDERAL COURT IN THE STATE OF DELAWARE.  EACH OF THE PARTIES HERETO AGREES
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 7 OR IN SUCH OTHER MANNER AS MAY BE
PERMITTED BY APPLICABLE LAWS, WILL BE VALID AND SUFFICIENT SERVICE THEREOF. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS WITH REGARD TO ANY SUCH
ACTION OR PROCEEDING FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, TO THE PERSONAL JURISDICTION OF THE AFORESAID COURTS AND AGREES
THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS GUARANTEE OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS GUARANTEE IN ANY COURT OR TRIBUNAL OTHER THAN
THE AFORESAID COURTS.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, AND
AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE,
IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE AND THE RIGHTS AND
OBLIGATIONS ARISING HEREUNDER, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT OF THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS ARISING
HEREUNDER (I) ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
THE ABOVE NAMED COURTS FOR ANY REASON OTHER THAN THE FAILURE TO SERVE PROCESS IN
ACCORDANCE WITH THIS SECTION 10, (II) ANY CLAIM THAT IT OR ITS PROPERTY IS
EXEMPT OR IMMUNE FROM JURISDICTION OF ANY SUCH COURT OR FROM ANY LEGAL PROCESS
COMMENCED IN SUCH COURTS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO
JUDGMENT, ATTACHMENT IN AID

 

5

--------------------------------------------------------------------------------



 


OF EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) AND (III) TO THE
FULLEST EXTENT PERMITTED BY THE APPLICABLE LAW, ANY CLAIM THAT (X) THE SUIT,
ACTION OR PROCEEDING IN SUCH COURT IS BROUGHT IN AN INCONVENIENT FORUM, (Y) THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR (Z) THIS GUARANTEE, OR
THE SUBJECT MATTER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH COURTS.


 


11.           WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS GUARANTEE OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


12.           COUNTERPARTS; EFFECTIVENESS. THIS GUARANTEE MAY BE EXECUTED IN TWO
OR MORE IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO EACH OTHER PARTY.  IN THE EVENT THAT ANY SIGNATURE
TO THIS GUARANTEE OR ANY AMENDMENT HERETO IS DELIVERED BY FACSIMILE TRANSMISSION
OR BY E-MAIL DELIVERY OF A “.PDF” FORMAT DATA FILE, SUCH SIGNATURE SHALL CREATE
A VALID AND BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH
SIGNATURE IS EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE OR
“.PDF” SIGNATURE PAGE WERE AN ORIGINAL THEREOF.  NO PARTY HERETO SHALL RAISE THE
USE OF A FACSIMILE MACHINE OR E-MAIL DELIVERY OF A “.PDF” FORMAT DATA FILE TO
DELIVER A SIGNATURE TO THIS GUARANTEE OR ANY AMENDMENT HERETO OR THE FACT THAT
SUCH SIGNATURE WAS TRANSMITTED OR COMMUNICATED THROUGH THE USE OF A FACSIMILE
MACHINE OR E-MAIL DELIVERY OF A “.PDF” FORMAT DATA FILE AS A DEFENSE TO THE
FORMATION OR ENFORCEABILITY OF A CONTRACT AND EACH PARTY HERETO FOREVER WAIVES
ANY SUCH DEFENSE.


 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor and the Company have caused this Guarantee to
be executed and delivered as of the date first written above by its officer
thereunto duly authorized.

 

 

STERLING CAPITAL PARTNERS III, L.P.

 

 

 

By: SC Partners III, L.P.

 

Its: General Partner

 

 

 

By: Sterling Capital Partners III, LLC

 

Its: General Partner

 

 

 

By:

/s/ R. Christopher Hoehn-Saric

 

Name:

R. Christopher Hoehn-Saric

 

Title:

Senior Managing Director

 

 

Accepted and Agreed to:

 

SELECT COMFORT CORPORATION

 

 

By:

/s/ James Raabe

 

Name:

James Raabe

 

Its:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------